UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6816


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES R. NIBLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:02-cr-00568-GBL-1; 1:04-cv-00361-HEH)


Submitted:   October 13, 2016              Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph A. Connors, III, LAW OFFICES OF JOSEPH A. CONNORS III,
McAllen, Texas, for Appellant. Christopher John Catizone, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James R. Niblock seeks to appeal from the district court’s

order construing his motion to adjudicate claims as a successive

28 U.S.C. § 2255 (2012) motion and denying it on that basis and

also from the denial of Niblock’s motions for reconsideration and

for a hearing.    The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.       28 U.S.C.

§ 2253(c)(1)(B) (2012).    A certificate of appealability will not

issue   absent   “a   substantial   showing   of    the   denial   of   a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2012).       When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.      Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.      Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Niblock has not made the requisite showing.        Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

                                    2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3